IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA) 0 9) 59 9 a9
SAVANNAH DIVISION —— i

UNITED STATES OF AMERICA ex
rel. JOLIE JOHNSON and DEBBIE
HELMLY, and STATE OF GEORGIA
ex rel. JOLIE JOHNSON and
DEBBIE HELMLY,

Relators,

Vv. CASE NO. CV416-290
BETHANY HOSPICE AND PALLIATIVE
CARE OF COASTAL GEORGIA, LLC;
BETHANY HOSPICE AND PALLIATIVE
CARE, LLC; BETHANY BENEVOLENCE
FUND, INC.; AVA BEST; M.D.
JUSTIN HARRELL; M.D. DAVID
ARNETT; M.D. STAN SINCLAIR;
M.D. RICHARD WHEELER; and
BERKLEY M. “MAC” MACKEY;

Defendants.

eee esa esa esa ses aees ase ae es esa ee ee ese ese ese ele

 

ORDER

Before the Court are Relators’ Notice of Voluntary
Dismissal (Doc. 48) and Notice of Voluntary Dismissal (Doc. 82).
Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A) (i), a
plaintiff may dismiss an action by filing “a notice of dismissal
before the opposing party serves either an answer or a motion
for summary judgment.” In this case, Realtors have elected to
voluntarily dismiss Defendants Bethany Benevolence Fund, Inc.;
Ava Best; Justin Harrell, M.D.; David Arnett, M.D.; Stan

Sinclair, M.D.; Richard Wheeler, M.D.; and Berkley M. “Mac”
Mackey who have not yet filed an answer or motion for summary
judgment. Accordingly, these Defendants are DISMISSED WITHOUT
PREJUDICE from this action. The Clerk is DIRECTED to amend the

caption accordingly.

dt
SO ORDERED this 2b bay of July 2019.

cern

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
